DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘M’, ‘F’, ‘L’, ‘IB’, ‘CM’, ‘T1’, ‘T2’, ‘P1’, ‘P2’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 
The drawings are objected to because figures 8 and 9 are unlabeled and figures 3-6b contain labels which are not described anywhere in the specification. Additionally, figure 9 is described in the specification as “...displays the application of the embodiment described in FIG. 1 as applied to the imaging of human cervical cancer. The embodiment is shown being tested on a gynecological manikin” but does not appear to show anything other than a pair of hands positioned next to an imaging phantom (“gynecological manikin”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The use of the terms Visionsense and Kinect, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 2-32 are objected to because of the following informalities:  The preamble of independent claim 1 is “[a] system and device for he imaging and analysis of human lesions.” The preambles of claims 2-9 and 11-30 are “[t]he device according to claim...”, the preamble of claim 10 is “[t]he enclosure of claim 8”, and the preambles of claims 31-32 are “[t]he device and software according to claim...”. The preambles of the dependent claims should be consistent with the preamble of the independent claim, since the dependent claims are meant to further limit the invention of the independent claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, and all dependent claims thereof, recites the limitation “image processing and analysis software.” As will be shown with respect to the consideration of the following factors, Applicant has failed to disclose this subject matter in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
1) The breadth of the claims: the claims set forth the structure of the imaging device (an illumination component emitting light with a specific wavelength; an imaging sensor; a tunable lens; an enclosure housing the tunable lens, illumination component, and the imaging sensor) in a reasonably specific manner. However, the “image processing and analysis software,” is extremely broad and could reasonably encompass any manner of performing 
2) The nature of the invention: The claims are directed to an imaging device encompassing “image processing and analysis software.”
	3) The state of the prior art: Imaging devices such as the device of the instant claims are known in the prior art (see e.g. US PG Pub. No. US 2013/0237841 A1, Sep. 12, 2013). While image processing and analysis software is generally known in the prior art, the range of possible types of analyses and methods of performing such analyses are so diverse and numerous that it is not possible to identify a single type or class of analyses which would generally be used with optical imaging devices (see e.g. Calin, Mihaela Antonina, Sorin Viorel Parasca, Roxana Savastru, Marian Romeo Calin, and Simona Dontu. "Optical techniques for 
	4) The level of ordinary skill: The ordinary level of skill in this art is reasonably high, requiring at least 4 years of specialized education (i.e. a college degree) if not more. A skilled artisan could be expected to be familiar with several optical imaging techniques as well as a number of processing and analysis methods, depending on their area of specialty. It could not be reasonably expected that a skilled artisan have an encyclopedic knowledge of processing and analysis algorithms across a wide range of optical modalities (e.g. visible light, infrared, ultraviolet, polarization imaging, and spectroscopic imaging as claimed) for such a wide variety of possible conditions (e.g. wounds, cancer of diverse body parts, etc.). 
	5) The level of predictability in the art: The level of predictability when it comes to successful analysis of a very diverse range of targets and diseases is considered to be low. Even within each disease listed (see e.g. skin cancer) there are a multitude of variations (melanoma, basal cell carcinoma, squamous cell carcinoma, etc.), each having a variety of different features and biomarkers (for a small subset of the broad genera claimed see e.g. Calin, Mihaela Antonina, Sorin Viorel Parasca, Roxana Savastru, Marian Romeo Calin, and Simona Dontu. "Optical techniques for the noninvasive diagnosis of skin cancer." Journal of cancer research and clinical oncology 139, no. 7 (2013): 1083-1104; Thekkek, Nadhi, and Rebecca Richards-Kortum. "Optical imaging for cervical cancer detection: solutions for a continuing 
	6) The amount of direction provided by the inventor(s): Very little direction is provided with respect to the “image processing and analysis software.” The original claims set forth the following:
“where the software resolves and analyzes the resulting image” (claim 23) – this provides absolutely no guidance as to how either the processing or analysis is to be performed, nor even what “analysis” is meant to encompass.
“where the software is operated through the execution of a Maximum-Local-Derivative (MLD) algorithm” (claim 30) – this narrows the processing down to a type of algorithm but provides no guidance as to how, specifically, the processing is performed nor any guidance at all to what “analysis” is meant to encompass.
“where the MLD algorithm combines a sequence of generated lesion images, taken at a range of focus settings, into a single, all-focus image” (claim 31) – this provides a bit of further guidance as to how the image is generated (“processing”) but provides no guidance as to how analysis is to be performed, nor even what “analysis” is meant to encompass.
“where the software extracts depth information about the target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings” (claim 32) – this claim provides the most guidance with respect to the processing but provides no guidance as to how analysis is to be performed, nor even what “analysis” is meant to encompass.

In paragraph [0018] (as published): “...accompanying software to resolve and analyze those images. In its preferred embodiment, the present disclosure's device is miniaturized, facilitates the transmission of emitted infrared light, and transmits the resulting images for remote analysis by the accompanying software. The disclosure may be applied to a number of clinical, research, and other oncological uses, including to generate and resolve images of early-stage, internal human cancers.” – this provides absolutely no guidance as to how either the processing or analysis is to be performed, nor even what “analysis” is meant to encompass.
In paragraph [0020] (as published): “...the FFL assembly may be coupled with various types of software for rendering and analysis of collected images and for the remote transmission of those images to users worldwide.” – this provides absolutely no guidance as to how either the processing or analysis is to be performed, nor even what “analysis” is meant to encompass.
In paragraph [0025] (as published): “In some instances, software that is part of the disclosure and coupled to the disclosure's device renders and analyzes the images collected. The software carries out the task by implementing a version of a Maximum-Local-Derivative (MLD) algorithm that has previously been successfully used to extract sharpness information for large-scale data sets collected with NASA's Spitzer Space Telescope. The code begins by reading in a set of images, where each frame was collected with a unique focus setting and within a fraction of a second from each other. Evaluating the sharpness of focus, it remaps individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image.” While this portion provides more guidance, several important factors are not disclosed. First, the software 
In paragraph [0027] (as published): “The accompanying software processes the images for three-dimensional viewing and rendering in real time.” – this provides absolutely no guidance as to how either the processing or analysis is to be performed, nor even what “analysis” is meant to encompass.
7) The existence of working examples: No working example is provided.
8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Based on the analysis of the above factors, it is determined that the amount of experimentation necessary to make or use the invention based on the content of the disclosure is unreasonably high. As described above, there is no disclosure of what “analysis” is meant to entail (no description of what Applicant intends “analysis” to encompass) and the shear number of possibilities with respect to the wide variety of claimed targets (see factors 1, 3 and 5 above) would make it nearly impossible for a skilled artisan to guess at what Applicant intended the invention to encompass. 
Additionally, while Applicant has identified what Applicant alleges is a known algorithm for performing at least some functions of the software (see e.g. [0025] of the specification as published), Applicant has failed to provide any reference to this algorithm such that a skilled artisan could identify or use it. Further, Applicant indicates that it is not even the original 
Applicant has stated that:
The prior art also consists of noise-reducing analysis software applied to astronomical imaging. This software renders clearer images of pictures taken in outer space by reducing the amount of background noise created by the Earth's' sky and atmosphere. The image-rendering capabilities of this software have been refined and improved over time to generate clearer images of astronomical bodies. However, this astronomical image-rendering software has not yet been applied to the imaging and analysis of tumors. (paragraph [0017] of the specification as published)

which leads one to believe that even if a skilled artisan were privy to the allegedly known MLD algorithm, the modifications which render it suitable for analyzing tumors would not be obtainable from any other source and it cannot be considered a known algorithm. For all of these reasons, the instant disclosure is not considered to be enabling because the claimed subject matter has not been described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, and all dependent claims thereof, recites the limitation “image processing and analysis software.” However, there is no disclosure of the details of the software (e.g. an algorithm), no disclosure of the hardware on which the software runs (e.g. a processor or computer), and no disclosure of what “analysis” is meant to encompass. Examiner respectfully reminds Applicant that computer implemented functions must be supported by a description of Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)” (MPEP 2161.01). It is therefore determined that the claimed subject matter has not been described in such a way as to convey to one having ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “image processing and analysis software.” However, there is no description of what steps the software must perform and no description of what “analysis” is meant to entail (see rejections under 112(a) above). Because it is not possible to ascertain what functions the software must perform and how it performs these functions, the metes and bounds of the claims cannot reasonably be determined.
Claim 11 recites the limitation “[t]he device according to claim 11, as applied to resource-scarce regions of the world.” It is unclear what “as applied” is supposed to amount to in this claim. It is unclear how one would apply an imaging device to a region of the world. 
Claim 15 recites the limitation “the fiber-optic bundle/tunable lens unit.” This limitation lacks proper antecedent basis in the claims.
Claim 29 recites the limitation “where the device incorporates virtual navigation capabilities.” It is unclear what this limitation is intended to convey. It is unclear if “incorporates virtual navigation capabilities” is intended to be a structural limitation of the device itself or if “navigation” refers in some way to transmitting the data worldwide (e.g. navigation with respect to the location of the remote users). 
Claim 31 recites the limitation “the MLD algorithm.” This limitation lacks proper antecedent basis in the claims with respect to parent claim 1. 
Claim 32 recites the limitation “the target lesion surface.” This limitation lacks proper antecedent basis in the claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-14, 28, and 31 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites the limitations “[t]he enclosure according to claim 8, for protecting all optical and electronic components of the device according to claim 1 from the outside environment.” This claim does not limit the subject matter of the parent in any way as it appears to be merely a description of the purpose of the enclosure of claim 8.
Claim 11, and all dependent claims thereof, recites the limitations “where the device is used to take all-focus, three dimensional snapshots of external lesions on the human body.” This is merely a statement of the intended use of the device of claim 1 and does not provide any meaningful limitation on the structure of the claimed device.
Claim 12 recites the limitation “where the external lesions include skin, cervical, mouth, throat, and anal cancers.” This is merely a statement of the intended use of the device of claim 11 and does not provide any meaningful limitation on the structure of the claimed device.
Claim 13 recites the limitation “where the external lesions include infected wounds and traumatic injury wounds.” This is merely a statement of the intended use of the device of claim 11 and does not provide any meaningful limitation on the structure of the claimed device.
Claim 14 recites the limitation “[t]he device according to claim 11, as applied to resource-scarce regions of the world.” This is merely a statement of the intended use of the device of claim 11 and does not provide any meaningful limitation on the structure of the claimed device.

Claim 31, which depends from either claim 1 or claim 30, recites the limitation “where the MLD algorithm combines a sequence of generated lesion images, taken at a range of focus settings, into a single, all-focus image.” Claim 1 does not set forth anything regarding an MLD algorithm and claim 31 provides no further limitation on any element of claim 1. Therefore, this claim does not provide any limitation on the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793